DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-10, 16, 17, 19, and 20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving, by a terminal device, first indication information, the first indication information being used for indicating frequency domain units comprised in a first interlace index on a first band width part (BWP); and
determining, by the terminal device, the frequency domain units comprised in the first interlace index on the first BWP according to a first offset value and the first indication information;
wherein the determining, by the terminal device, the frequency domain units comprised in the first interlace index on the first BWP according to the first offset value and the first indication information comprises:
determining, by the terminal device, frequency domain units comprised in a basic interlace index on the first BWP according to the first offset value: and

determining, by the terminal device, the frequency domain units comprised in the first interlace index on the first BWP according to the frequency domain units comprised in the basic interlace index and the first indication information“ in combination with other claim limitations as recited in independent claim 1 and independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        January 26, 2021